NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL
                                         OF FLORIDA
                                         SECOND DISTRICT



KENIDIE BARNES,                          )
                                         )
             Appellant,                  )
                                         )
v.                                       )         Case No. 2D17-4131
                                         )
STATE OF FLORIDA,                        )
                                         )
             Appellee.                   )
                                         )

Opinion filed November 2, 2018.

Appeal from the Circuit Court for
Pasco County; Susan G. Barthle
Judge.

Howard L. Dimmig, II, Public
Defender, and Carol J. Y. Wilson,
Assistant Public Defender, Bartow, for
Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, Tampa, for Appellee.


PER CURIAM.


             Affirmed.


MORRIS, BADALAMENTI, and ATKINSON, JJ., Concur.